
	
		II
		112th CONGRESS
		1st Session
		S. 869
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2011
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			July 12, 2011
			Committee discharged; referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for an exchange of land between the Department
		  of Homeland Security and the South Carolina State Ports
		  Authority.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Former Charleston Naval Base Land
			 Exchange Act of 2011.
		2.DefinitionsIn this Act:
			(1)Federal
			 landThe term Federal land means the parcels
			 consisting of approximately 10.499 acres of land (including improvements) that
			 are owned by the United States, located on the former U.S. Naval Base Complex
			 in North Charleston, South Carolina, and described on the map entitled
			 Charleston County Assessors Map as Tax Map Number 400-00-00-004,
			 with the deed recorded in the Charleston County RMC Office on Book X23, at page
			 245.
			(2)Non-Federal
			 landThe term non-Federal land means the 3 parcels
			 of land (including improvements) to be conveyed to the United States under this
			 Act.
			(3)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			(4)State Ports
			 AuthorityThe term State Ports Authority means the
			 South Carolina State Ports Authority, an agency of the State of South
			 Carolina.
			3.Land
			 exchangeIn exchange for the
			 conveyance to the Secretary of the non-Federal land owned by the State Ports
			 Authority, the Secretary is authorized to convey to the State Ports Authority,
			 by quitclaim deed, all right, title, and interest of the United States in and
			 to the Federal land.
			(a)Land exchange
			 requiredIf the State Ports Authority offers to convey to the
			 Secretary all right, title, and interest of the State Ports Authority in and to
			 the non-Federal parcels identified in subsection (b)—
				(1)the Secretary
			 shall accept the offer; and
				(2)the Secretary
			 shall simultaneously convey to the State Ports Authority all right, title, and
			 interest of the United States in and to approximately 10.499 acres of Federal
			 land.
				(b)Non-Federal
			 land describedThe non-Federal land (including improvements) to
			 be conveyed under this section consists of—
				(1)the approximately
			 18.736 acres of land that is owned by the State Ports Authority, located on S.
			 Hobson Avenue, and depicted on the map entitled Charleston Country
			 Assessors Map as Tax Map Number 400-00-00-051, with the deed recorded
			 in the Charleston County RMC Office in Book EL, at page 280;
				(2)the approximately
			 4.069 acres of land that is owned by the State Ports Authority, located on
			 Juneau Avenue and the Cooper River, and depicted on the map entitled
			 Charleston County Assessors Map as a Tax Map Number
			 400-00-00-004, with the deed recorded in the Charleston County RMC Office in
			 Book L09, at page 0391; and
				(3)the approximately
			 2.568 acres of land that is owned by the State Ports Authority, located on
			 Partridge Avenue, and depicted on the map entitled Charleston County
			 Assessors Map as Tax Map Number 400-00-00-004, with the deed recorded
			 in the Charleston County RMC Office in Book L09, at page 0391.
				(c)Land
			 titleTitle to the non-Federal land conveyed to the Secretary
			 under this section shall—
				(1)be acceptable to
			 the Secretary; and
				(2)conform to the
			 title approval standards of the Attorney General of the United States
			 applicable to land acquisitions by the Federal Government.
				4.Exchange terms
			 and conditions
			(a)In
			 generalThe conveyance of
			 Federal land under section 3 shall be subject to—
				(1)any valid existing rights; and
				(2)any additional terms and conditions that
			 the Secretary determines to be appropriate to protect the interests of the
			 United States.
				(b)CostsThe costs of carrying out the exchange of
			 land under section 3 shall be shared equally by the Secretary and the State
			 Ports Authority.
			(c)Equal value
			 exchangeNotwithstanding the
			 appraised value of the land exchanged under section 3, the values of the
			 Federal and non-Federal land in the land exchange under section 3 shall be
			 considered to be equal.
			5.Boundary
			 adjustmentOn acceptance of
			 title to the non-Federal land by the Secretary—
			(1)the non-Federal land shall be added to and
			 administered as part of the Federal Law Enforcement Training Center; and
			(2)the boundaries of the Federal Law
			 Enforcement Training Center shall be adjusted to exclude the exchanged Federal
			 land.
			
